 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    MATTHEW WRIGHT,

 9                                  Plaintiff,            Case No. C18-0927-RAJ-MAT

10           v.
                                                          MINUTE ORDER
11    STATE OF WASHINGTON, et al.,

12                                  Defendants.

13

14          The following Minute Order is made by direction of the Court, the Honorable Mary Alice

15   Theiler, United States Magistrate Judge:

16          On July 12, 2019, the Court received from plaintiff a DVD entitled “Nov. 5, 2018 Phone

17   Call” which was submitted as a part of plaintiff’s response to the Washington Department of

18   Corrections defendants’ motion for summary judgment. (See Dkt. 57-6.) When the Court

19   attempted to listen to that disc in conjunction with its review of the pending summary judgment

20   motions, it discovered that the disc is empty. If plaintiff wishes to have the Court review the

21   telephone call referenced on the disc, he must resubmit the disc not later than November 29, 2019.

22   The pending summary judgment motions (Dkts. 51 and 69) are RE-NOTED on the Court’s

23   calendar for consideration on that date.


     MINUTE ORDER - 1
 1         The Clerk is directed to send copies of this Minute Order to all counsel of record and to the

 2   Honorable Richard A. Jones.

 3         DATED this 20th day of November, 2019.

 4                                               WILLIAM McCOOL, Clerk

 5
                                                 By s/ Michael Williams
 6                                                 Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     MINUTE ORDER - 2
